741 N.W.2d 15 (2007)
Michele KASETA, Plaintiff-Appellee,
v.
Theodore BINKOWSKI and Carol Binkowski, Defendants-Appellants.
Docket No. 134728. COA No. 273215.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the July 12, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Macomb Circuit Court for entry of a judgment of summary disposition in favor of the defendants.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.